Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Remarks
This Office Action fully acknowledges Applicant’s remarks filed on August 5th, 2022.  Claims 1, 2, 5-8, and 11-14 are pending.  Claims 3, 4, 9, and 10 are canceled.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5th, 2022.


 


	


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 1) Reaction vessel transfer mechanism configured to transfer…as in cls. 1&13.

2) Recessed transmitted light absorbing structure…absorbs light irradiated from the light source through the opening as in claims 1 and 13.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) A robot gripper arm, claw, pick-and-place mechanism, or equivalents thereof (see pars. [0017,0035.0050,0051,0076,0083], for example).

2) A closed-walled chamber that absorbs light and attenuates backscatter, and equivalents thereof (see pars. [0099-0103], fig. 6, for example).  



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, and 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al. (US 2013/0034466), hereafter Wakamiya in view of Hoet et al. (US 2003/0170686) [and further evidenced through Tanimizu (USPN 5,439,646)], and in view of Silbert et al. (US 2013/0065797), hereafter Silbert, Yamamoto et al. (US 2007/0229830), hereafter Yamamoto, and Johnson (USPN 4,454,235).
 Wakamiya discloses a sample analyzer (abstract).  With regards to claims 1 and 13, Wakamiya discloses a reaction table  200 including cuvette holders (analysis ports) in which a reaction vessel is configured to be placed, a cuvette table 210 holding a plurality of cuvettes, a reaction vessel transfer mechanism (given by the rotating disk of the reaction table), a controller 4 connected to and controlling a light source 291 configured to irradiate the analysis port, a detector 292 configured to detect light emitted from the light source and light emitted from the light source and reflected from a surface of the analysis port.  Wakamiya further discloses a sample pipetting probe 260 (par. [0036], fig. 2, for example).   Further, Wakamiya discloses a cuvette check operation carried out by the controller for ascertaining the presence/absence of a reaction vessel in an analysis port wherein in a first state in which the reaction vessel is not in the analysis port cause the light source to irradiate light and cause the detector to detect light (given by detection where the detected light is greater than a predetermined value), cause the reaction vessel transfer mechanism to transfer the reaction vessel into the analysis port and in a second state after transferring cause the light source to irradiate light and cause the detector to detect light wherein light detected that is less than the predetermined value provides an indication by the controller that the reaction vessel (cuvette) is present, and preventing a subsequent transfer of a second reaction vessel into the analysis port (pars. [0077-0084], figures, for example). With regard to claim 5, as discussed above claim 5 is indefinitely defined and such contained liquid is not required or positively provided; herein, the device of Wakamiya is fully capable of having liquid contained in the reaction vessel (cuvette), wherein Wakamiya discloses providing blood as a sample to the reaction vessel and such as blood (par. [0027]) within a cuvette would likewise be expected to provide a light amount that is less than the predetermined value as such blood in addition to the walls of the cuvette would provide to attenuate the detected light.  This is similarly seen with regard to claim 6 wherein such liquid at a particular level is not positively and clearly provided herein and Wakamiya is fully capable of optically investigating commensurately in as much as require and presented herein.  With regard to claim 8, Wakamiya discloses a sample dispensing probe connected to the control unit and wherein the control unit is configured to dispense a specimen into the reaction vessel, and providing such conditional determination in as much as recited and required herein (pars.[0034-0041,0077-0084], for example).  With regard to claim 11, Wakamiya provides that the light source is arranged such that emitted light is a light ray that is substantially parallel to the reaction vessel (fig. 2, for example).
With regards to claims 1 and 13, while Wakamiya discloses a cuvette check operation which provides to ascertain the proper placement/presence of a cuvette within an analysis port as based on established light transmission values received at a detector and relative to an established threshold with a transmission value with an empty analysis port, Wakamiya does not specifically disclose providing a displayed warning or audible sound when the second amount of light detected in the second state is less than or equal to the standard value.

With regards to claims 1 and 13, Wakamiya does not specifically disclose a detector facing the analysis port at a right angle as claimed, and a reaction vessel transfer mechanism configured to transfer the first reaction vessel into the analysis port.

Further, as in claims 1 and 13, Wakamiya does not specifically disclose carrying out the particular assay with the automated analyzer and its pipetting probe to perform a blood clot reaction time as claimed wherein the reagent probe dispenses a reagent to the first reaction vessel and causes the light source to irradiate light thereto and obtain a time for a blood clotting reaction of the blood sample and the reagent based on the detected light.

Further, as in claims 1 and 13, Wakamiya does not specifically disclose that the analysis port includes a recessed transmitted light absorbing structure that is opposite to the light source with respect to the reaction vessel and is in contact with the analysis port, and absorbs light irradiated from the light source through the opening. herein.


Lastly, with regard to claim 14, Wakamiya does not specifically disclose a plurality of analysis ports, light sources, and detectors which are respectively arranged with one another as claimed.

Hoet discloses a method and apparatus for analyzing samples in which the analysis section included an excitation source and detector arranged perpendicular to the beam provided by the excitation source (pars. [0032,0058,0084], for example).  Additionally, as evidenced byTanimizu discloses an analyzer for analyzing samples in which the analysis section includes an excitation source 22 and a detector 24 arranged perpendicular to the beam provided by the excitation source (lines 25-32, col. 3, figs. 1&2 example).


Silbert discloses an automatic sample handling system and method wherein a tube gripper and robot arm are utilized for transferring vessels into various ports of the system (pars. [0078,0080], figs., for example).


By this, it would have been obvious to one of ordinary skill in the art to introduce a secondary or ancillary safety measure in which a warning is produced when an a difference between an amount of light detected in the first state and an amount of light in the second state is less than or equal to a standard value so as to avoid a false positive/false negative (depending upon the viewpoint of presence/absence) for light amount measurements which are relatively close to one another.  Calibration is notoriously well-known in the art and is well within the ordinary skill of the artisan to provide such optical analyses of the analysis ports (cuvette holders) both with and without reaction vessels (cuvettes) therein before use of the system and such would have already been readily expected to be done by Wakamiya in order to come up with the predetermined light amount value which is used for comparative indication of an empty analysis port and one with a reaction vessel therein.
Further, it would have been obvious to one of ordinary skill in the art to provide an obvious alternative form of transfer mechanism to Wakamiya wherein Silbert discloses the use of a robot arm/tube gripper to transfer and place vessels into ports wherein such a modification would have a reasonable expectation of success in the device/method of Wakamiya, and to provide the detector facing the analysis port at a right angle with respect to an irradiation direction such as taught by Hoet (and further evidenced through Tanimizu) in order to provide an alternative arrangement of the light source with its irradiation beam and the detector wherein such an arrangement would have a reasonable expectation of success in the device/method of Wakamiya and wherein the relative disposition of the light source/beam with respect to the detector does not affect the calibration and determination analysis as it is clear that one of ordinary skill in the art would carry out such calibration and subsequent determination of the presence/absence of the vessel in the analysis port from a likewise standardized baseline in which the measurements are herein taken with respect to light detected commensurate with the detector facing the analysis port at a right angle with respect to an irradiation direction.  Additionally, it is seen that Wakamiya is concerned with luminescence analysis of samples (par. [0030]) and such an arrangement of the detector facing the analysis port at a right angle with respect to an irradiation direction would provide a means for detecting the luminescence from the reaction which provides to avoid noise from the light source’s irradiation itself and thereby provide a more accurate measurement of the luminescence emission.

Yamamoto discloses a sample analyzer and sample analyzing method (abstract).  Yamamoto discloses that the sample analyzer 1 with rotating discs with ports/vessels and dispensing/aspirating probes includes a device for optically measuring and analyzing the amount and degree of activity of specific substances related to blood coagulation and fibrinolysis functions, and optically measures a blood sample with dispensed reagent using a coagulation time method.  Yamamoto further discloses that the coagulation time method detects and measures the time course of coagulation of a sample as the change in light transmittance.  Yamamoto further discloses the well-known coagulation time methods of prothrombin time (PT), active partial thromboplastin time (APTT), fibrinogen content (Fpg), and the like, which utilize known reagent additions in assessing their time points for coagulation completion (pars. [0027,0028,0042,0089], figures, for example).

It would have been obvious to one of ordinary skill in the art to modify Wakamiya to include further processing steps as in both the automated analyzer and method thereof with regard to the blood clotting reaction time as claimed such as taught in Yamamoto, and wherein Wakamiya provides a suitable upstream application in automated analyzers/analysis of patient samples in providing a “quality control” assessment by way of an optical cuvette pre-check process that determines a cuvette’s positive positioning within the analysis port (and also provides an alert to an error/missing cuvette presence) which check operation has clinical applicability for thereby carrying out downstream assays (upstream/downstream in terms of time, and not movement from point A to point B) once such determination of the cuvette’s positive presence is made (“upon determining the difference between the first amount of light in the first state and the second amount light in the second state is greater than or equal to the standard value”).  Utilizing optical detection methodology for blood clotting reaction times is related and clinically relevant  in assays to samples within cuvettes that may then be carried out with dispensed sample and coincident reagents for the sought clotting time that is assessed based on the light amount detected in the third photometry process as disclosed by Yamamoto, and thus providing greater certainty and accuracy to the results therefrom as such cuvette’s have been properly assessed for their presence beforehand and further avoids unwanted contamination and wasted sample/reagent to improperly filled ports.
As discussed above, Wakamiya provides for a pre-check so that the analysis port may be assessed for positive presence of a reaction vessel therein prior to instructing a reagent/sample probe to dispense thereat, thus avoiding reagent/sample from being dispensed into an empty analysis port and thus causing delays, requiring cleaning, and wasting sample/reagent.
Thus, as discussed above and in the body of the action, it is clearly within the ordinary skill of the artisan to carry out the cuvette’s presence/absence assay followed by carrying out the following clinical assay (herein, blood coagulation) at the same point at which the positive presence of the cuvette has been ascertained (the reaction vessel remaining in the port until completion of the third photometry process/blood clotting assay) as it is now assured that the sample/reagent will be received in a reaction vessel and carrying out at the same point provides further efficiency to the process, while also not introducing any further unknowns to the cuvette’s presence by having further, subsequent movements steps therewith.


Johnson discloses a tube holder for liquid transfer in immunoassays (abstract).  Johnson discloses disposing a cuvette with the reaction product within a fluorometer to obtain assay results.  Johnson discloses that the reaction vessel cuvette 40 is mounted in the fluorometer 60 where a light source 62 produces light to be transmitted through the cuvette, wherein the remaining light is trapped by a light trap 74 (including an opening by way of light-transmissive wall at the optical axis coincident with the light source, and such light trap of Johnson clearly reading on a recessed transmitted light absorbing structure as given above in the 112F Claim Interpretation) located at the reaction vessel cuvette and along the optical axis of the irradiation light source such that the light trap limits the diffusion of light essentially to the excitation light path and avoids backscatter to the perpendicularly related photomultiplier 78 that measures that luminescence from the reaction vessel cuvette (line 59, col. 4 – line 8, col. 5, fig. 7, for example).
Further, it would have been obvious to one of ordinary skill in the art to modify Wakamiya to provide a recessed transmitted light absorbing structure opposite the light source with respect to the analysis port and has an opening that faces the light source and is in contact with the analysis port such as taught by the analogous art of Johnson in optical assaying of cuvettes and wherein providing such a light trap provides to limit the diffusion essentially to the excitation light path so as to avoid unwanted light from reaching the perpendicularly-related photomultiplier to thereby measure the luminescence and assess the assay target more accurately.
Examiner further notes that while figure 7 does not literally show the light trap 74 in contact with the analysis port 40, this is due to figure 7 being a schematic-type drawing.
Further, to the extent that the light trap 74 is not construed as being in contact with the analysis port 40, such a modification would have been obvious to one of ordinary skill in the art through a routine engineering design choice such that the function of the light trap to trap the remaining light energy that has passed through the reaction vessel begets a connected/integrated relationship of the reaction vessel to the light trap and would be readily recognized by one of ordinary skill in the art.  Additionally, it is recognized that making separable parts integral is well within the ordinary skill of the artisan (i.e. MPEP 2144.04 V,B), and such a modification would remain to have a reasonable expectation of success as discussed above for the likewise desired purpose of trapping the remaining light having passed through the reaction vessel.


With regard to claim 2, while Wakamiya discloses that the light detected in the second state wherein the reaction vessel is present should provide an amount of light is less than the amount of light detected in the first state (which has a higher light amount detected due to lack of attenuation given an empty reaction vessel), Wakamiya does not specifically disclose producing a warning.
Herein, Wakamiya provides to indicate such by way of the controller’s architecture and the alogrithms provided (see pars. [0077-0084], figs. 4&5, for example), Wakamiya does not specifically produce a warning; however, it would have been obvious to one of ordinary skill in the art to provide a warning to a user so as to provide a simple visual and/or audible indication to the user that the condition has been met so as to provide further means to apprise the user of the current situation.  Examiner further notes that while the claim sets forth “warning,” and such condition in  Wakamiya provides for a positive indication that the vessel is preset coincident with a light amount that is less than that of the second state, the present claim language does not provide to further define the warning so as to obviate such an indication providing a likewise warning in as much as claimed.
With regard to claim 7, Wakamiya does not specifically disclose comparing the three numerical ranges (third, fourth, and fight amounts of light) with the amount of light detected in the second state (reaction vessel present) in as much as understood herein.
Wakamiya discloses that light amounts corresponding with light amounts below a predetermined value (second state) indicate the presence of the reaction vessel and light amounts above a predetermined value indicate the absence of the reaction vessel, thus providing, as would be readily understood by one of ordinary skill in the art, that the presence of light attenuating elements within the analysis port provide to yield a less light amount than without light attenuating elements (i.e. an empty analysis port).  By this, it would have been obvious to one ordinary skill in the art to ascertain the measured amount of light in the second state against the three numerical ranges, wherein it would be readily understood that the that light amount (1) is the highest amount as there are no attenuating substances, light amount (2) is lower than light amount (1) as there is an empty reaction vessel providing for attenuation, and light amount (3) is lower than light amounts (1) and (2) as there are both a reaction vessel and further contents that attenuate light, and generation of a warning would further be obvious so as to provide a re-check and potential corrections on an analysis in which there is a lack of correspondence between the amount measured in the second state and that of amount (2).
With regard to claim 14, it is said that such duplication of the parts is an obvious modification (MPEP 2144.04 VI, B) by one of ordinary skill in the art through an obvious engineering design choice as it is drawn to a duplication of the ports/light sources/light detectors, which provides a respective arrangement across each one provides for an increased throughput for examining a plurality of samples.


Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya in view of Hoet, Silbert, Yamamoto and Johnson as applied to claims 1, 2, 5-8, 10, and 11, 13 and 14 above, and further in view of Young (USPN 3,912,456).
Wakamiya/Hoet/Silbert/Johnson does not specifically disclose an irradiation slit that is provided between the light source and the reaction vessel as claimed.
Young discloses an apparatus and method for automatic analysis (abstract). Young discloses an irradiation slit 242 located between the light source and the reaction vessel to adjust a range of an advancing direction of light emitted from the light source, and the maximum diameter of the opening is substantially equal to a width of the irradiation slit.
It would have been obvious to one of ordinary skill in the art to modify Wakamiya/Hoet/Silbert/Yamamoto/Johnson to include an irradiation slit dimensioned in as much as claimed such as taught by Young in order to provide architecture for effectively focusing the desired interrogation radiation to the reaction vessel for assured and proper optical analysis therein.






Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-8, and 11-14 have been considered but are moot because the new ground of rejection.
As discussed above, claims 1, 2, 5-8, and 11, 13 and 14 are herein rejected under 35 USC 103 as being unpatentable over Wakamiya in view of Hoet, Silbert, Yamamoto, and newly-applied Johnson.
As discussed above, Johnson provides to disclose the claimed recessed transmitted light absorbing structure as in claims 1 and 13, and is an obvious modification for the reasons discussed above.

Further, Applicant asserts that it would have not been obvious to provide the claimed recessed transmitted light absorbing structure because Wakamiya does not perform measurements of the blood clotting time with the detector and Wakamiya only determines whether a cuvette is present or absent based on the result of the cuvette detector.
Applicant further asserts that the modification would render Wakamiya inoperative for its intended purpose.

Examiner asserts that, as discussed above, Wakamiya clearly discloses an automated analyzer arrangement (see fig. 2) and Wakamiya has been provided for the disclosure of the optical assaying for a pre-check as to the presence/absence of a reaction cuvette being within the analysis port, wherein the analogous prior art to Yamamoto also in the field of automatic analyzers has been provided for the disclosure to carrying out blood clotting reactions/timing determination as discussed above as an obvious modification, wherein the flow of providing a pre-check to reaction cuvettes’ presence/absence prior to performance of assays (i.e., herein blood clotting) has clear continuity and motivation for the reasons discussed herein and above in the body of the action.
Furthermore, the presence of a light trap in contact with the analysis port does not render Wakamiya inoperative.  It remains that one may carry out data collection involving tabulating detected results of light received arising across various irradiation wavelengths coincident with both cuvettes being present in the analysis port and with respect to a blank, open analysis port so that the tabulated data may be referenced in the future with respect to a cuvette’s presence/absence based upon the present light amount and its correlation to the prior-tabulated data. The principle of Wakamiya remains as a cuvette check remains to be based on the amount of light being received at the detector.

Further, Examiner asserts that the fact that the base reference of Wakamiya already includes a detecting element does not preclude modification thereto in terms of the relative structural arrangement of the light source to the detector.  The proposed combination is not setting forth duplicative detection parts within a single device.
Additionally, while Examiner asserts that Applicant has taken a literal approach to the combined detector arranged at a right angle relative to the irradiation direction as in Hoet, Examiner herein provides the reference to Tanimuzu (USPN 5,439,646) so as to provide additional clarity and evidence to the obvious alternative arrangement of the light source irradiation direction being perpendicular to the photodetector (lines 26-32, col. 3, figs. 1&2, for example), wherein Tanimizu likewise discloses an automated analyzer table arrangement.  This is also seen in Johnson as discussed above.

Applicant further asserts that the presently claimed inventio provides that the reaction vessel that is transferred to the analysis port remains in the analysis port at least until completion of the third photometry process.
Examiner asserts that the discussion of “upstream” and “downstream” were made with respect to a time fashion, and not to physical movement from point A to point B.
As discussed above, Wakamiya provides for a pre-check so that the analysis port may be assessed for positive presence of a reaction vessel therein prior to instructing a reagent/sample probe to dispense thereat, thus avoiding reagent/sample from being dispensed into an empty analysis port and thus causing delays, requiring cleaning, and wasting sample/reagent.
Thus, as discussed above and in the body of the action, it is clearly within the ordinary skill of the artisan to carry out the cuvette’s presence/absence assay followed by carrying out the following clinical assay (herein, blood coagulation) at the same point at which the positive presence of the cuvette has been ascertained (the reaction vessel remaining in the port until completion of the third photometry process/blood clotting assay) as it is now assured that the sample/reagent will be received in a reaction vessel and carrying out at the same point provides further efficiency to the process, while also not introducing any further unknowns to the cuvette’s presence by having further, subsequent movements steps therewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798